ORDER ***
The petition for a writ of mandamus is granted. We vacate the district court’s January 26, 2017 order and direct the district court to enter judgment for the petitioner awarding him payment of his long-term disability benefits, interest, attorney fees, and costs, and reinstatement of the long-term disability policy.
The Clerk shall serve this order on the district court.
PETITION GRANTED.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.